Ingraham, P. J.:
The charges presented against the respondent by the Association of the Bar of the City of New York involved serious professional misconduct. These charges were referred to the official referee who, after a careful investigation, has found the respondent guilty. An examination of the testimony has satisfied us that his report was sustained and it is, therefore, approved. The claim of the respondent that he was entitled to retain all of the money of his client that he had collected, because he claimed that he was entitled to ten per cent of it, and that he had a lien on all the money in his hands belonging to his client for the amount of his charge, cannot be sustained. He was bound to account for and pay to his client the amount of money collected by him and which he conceded was due, and he had no right to retain more than the amount that he claimed to be due. Upon depositing that sum in a *899depository, he could claim a lien upon it, accounting to his client for the balance' that he had collected. The respondent was admitted to practice in February, 1877, and has been a member of the bar for thirty-seven years. He has devoted a large portion of his professional life to legal publications and statutory revision, and there is evidence that he has had a good reputation at the bar. These and the other facts to which the referee refers should be considered in determining whether he should be disbarred or suspended for Ms misconduct, but we would not be justified in failing to discipline him. Our conclusion is that he shoMd be adjudged guilty of professional misconduct and suspended from practice for one year, and until the further order of the court, with leave to the respondent to apply for reinstatement at the expiration of such period, upon showmg that he has actually abstamed from practice and has otherwise properly conducted himself. McLaugMin, Laughlin, Clarke and Scott, JJ., concurred. Respondent suspended for one year. Order to be settled on notice.